Citation Nr: 1634671	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 20, 2013, and entitlement to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The appellant is a Veteran who served in the U.S. Air Force on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2011 rating decision continued a 50 percent rating for the Veteran's PTSD, depressive disorder, and alcohol dependence in sustained remission.

In a May 2015 rating decision, the Veteran's rating for PTSD was increased 70 percent, effective August 20, 2013.  Additionally, this rating decision provided a grant of entitlement to total disability based on individual unemployability, with an effective date of August 20, 2013.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This matter was previously before the Board in October 2014, where it was remanded so that additional treatment records could be obtained and the Veteran could be afforded additional examination. 


FINDING OF FACT

On July 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased disability rating for PTSD was requested.  The Veteran's representative confirmed this withdrawal request in a July 2016 brief.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for increased staged disability ratings for PTSD, by the Veteran (or his or her authorized representative), have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran provided a written statement in July 2015 that he wished to withdraw his appeal for an increased disability rating for PTSD.  Following his request, the RO sent the Veteran notice of his withdrawal in July 2015 and his representative noted the Veteran's request for a withdrawal of the PTSD claim in a July 2015 appellate brief.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.








ORDER

The appeal regarding the claim for a rating in excess of 50 percent before August 20, 2013, and 70 percent thereafter, for PTSD is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


